DISMISS; and Opinion Filed March 8, 2019.




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00566-CV

                                 JOHN GARDNER, Appellant
                                           V.
                              MELISSA PATT GARDNER, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-25055

                               MEMORANDUM OPINION
                             Before Justices Myers, Osborne, and Nowell
                                     Opinion by Justice Osborne
        Appellant’s brief has not been filed despite appellant being cautioned, by postcard dated

December 10, 2018, that failure to file the brief by December 20, 2018 would result in dismissal

of the appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id.

38.8(a)(1); 42.3(b), (c).




                                                  /Leslie Osborne/
                                                  LESLIE OSBORNE
                                                  JUSTICE
180566F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN GARDNER, Appellant                              On Appeal from the 303rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00566-CV        V.                         Trial Court Cause No. DF-17-25055.
                                                      Opinion delivered by Justice Osborne.
 MELISSA PATT GARDNER, Appellee                       Justices Myers and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee MELISSA PATT GARDNER recover her costs, if any, of
this appeal from appellant JOHN GARDNER.


Judgment entered this 8th day of March, 2019.




                                                –2–